Citation Nr: 0940197	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  03-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for degenerative joint disease of the cervical 
spine prior to August 13, 2006.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative joint disease of the cervical 
spine after August 14, 2007.

3.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from 
March 1968 until October 1969, and in the Army from April 
1983 until March 2003 and August 2006 until August 2007.  The 
evidentiary record suggests that the Veteran was recalled for 
service beginning in approximately July 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted the 
Veteran's service connection claims for bilateral pes planus, 
degenerative joint disease of the cervical spine and 
hemorrhoids and assigned an initial noncompensable disability 
evaluation for each condition.  This rating decision also 
denied the Veteran's service connection claims for an 
abnormal echocardiogram, serious otitis media, 
costochondritis, hearing loss and tinnitus.

The Veteran withdrew his service connection claims for 
serious otitis media, costochondritis, hearing loss and an 
abnormal echocardiogram in a March 2005 statement.  The 
Board's May 2006 decision denied his service connection claim 
for tinnitus.  Therefore, only the claims listed on the title 
page are before the Board for its consideration.

An April 2004 rating decision increased the Veteran's 
bilateral pes planus disability evaluation to 10 percent.  
Service connection for bilateral foot degenerative joint 
disease was granted in an October 2008 rating decision, and 
separate disability evaluations of 10 percent were assigned 
for each foot.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an April 2005 Travel Board hearing.  A copy of 
that hearing transcript has been associated with the claims 
file.

These matters were remanded for additional development and 
adjudication in the Board's May 2006 decision.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate these claims have been completed.

2.  Prior to August 13, 2006, degenerative joint disease of 
the cervical spine was manifested by subjective complaints of 
pain with x-ray evidence of degenerative changes; there was 
no competent medical evidence establishing cervical spine 
limitation of motion.

3.  Subsequent to August 14, 2007, degenerative joint disease 
of the cervical spine has been manifested by subjective 
complaints of pain, limitation of cervical range of motion, 
tenderness and occasional muscle spasms; there was no 
competent medical evidence establishing that his cervical 
spine flexion range of motion was limited to 15 degrees or 
less or that he experienced favorable ankylosis of the entire 
cervical spine.

4.  Hemorrhoids have been manifested by occasional bleeding 
and pain throughout the course of this appeal; there is no 
competent medical evidence establishing that these 
hemorrhoids were large, thrombotic, irreducible or that there 
was excessive redundant issue.

5.  Bilateral pes planus has been manifested by daily pain, 
bilateral pronation, abducted forefeet and use the orthotics 
with occasional relief throughout the course of this appeal; 
there is no competent medical evidence establishing marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement or severe spasm of the 
Achilles tendon.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability 
evaluation, and no more, for degenerative joint disease of 
the cervical spine prior to August 13, 2006 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5290, 5295 (2003); 
38 C.F.R. § 4.71a, DCs 5235-5243 (2009).

2.  The criteria for an initial disability evaluation in 
excess of 20 percent for degenerative joint disease of the 
cervical spine after August 14, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, DCs 5235-
5243 (2009).

3.  The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.114, DC 7336 (2009).

4.  The criteria for a disability evaluation of 30 percent 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.71a, DCs 5276, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2009).
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The instant claims arise from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Where a claim has been substantiated after 
the enactment of the VCAA, the veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  The Veteran has not 
alleged such prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service personnel records, 
service treatment records, VA treatment records, and some 
private treatment records have been obtained.  He has been 
afforded multiple VA examinations and sufficient medical 
opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield,  21 Vet. 
App. 505 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).



Cervical Spine Disability

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

The criteria for evaluating disabilities of the spine were 
revised during the pendency of this appeal.

Prior to September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent evaluation is warranted for moderate 
limitation of motion of the cervical spine, and a maximum 
30 percent evaluation is warranted for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, DC 5290 
(2003).  A noncompensable disability evaluation is assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Under the criteria effective September 26, 2003, cervical 
spine disabilities are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine.  
These criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees or combined 
range of motion greater than 170 degrees but not greater than 
335 degrees, or; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation is warranted when 
forward flexion of the cervical spine is 15 degrees or less 
or there is favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, DC 5237 (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 
45 degrees, and left and right rotation are zero to 
80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 2.

Prior to August 13, 2006, the Veteran's cervical spine 
disability was rated as noncompensable by analogy under DC 
5010-5290.  This condition was rated as 20 percent disabling 
under DC 5237 beginning on August 14, 2007.  The Veteran was 
on active duty between August 13, 2006 and August 14, 2007 
and was therefore not assigned a disability evaluation for 
that time period.

A May 2003 VA orthopedic examination reflected the Veteran's 
reports of posterior cervical spine pain between his shoulder 
blades when doing push-ups.  Physical examination revealed 
tenderness of the paraspinal musculature and levator scapulae 
on palpation.  Forward flexion range of motion was noted to 
be "chin to chest," extension range of motion was noted to 
be to 60 degrees, and bilateral rotary range of motion was 
noted to be 70 degrees.  Manual motor testing was noted to be 
5/5 and deep tendon reflexes were symmetric and 2+.  
Following this examination, an assessment of myofascial 
subjective complaints in the cervical spine without evidence 
of current functional deficits was made.  An accompanying 
cervical x-ray reflected an impression of mild degenerative 
changes involving uncovertebral joints at the lower cervical 
levels.

During his April 2005 hearing, the Veteran testified that he 
often experienced neck pain and cracking while working at his 
desk.  He believed that he had lost range of motion in his 
neck.  He reported experiencing some impact on his daily 
activities from the condition, particularly when driving.

A November 2006 VA orthopedic examination reflected the 
Veteran's reports of increased pain and crepitus in his neck 
and decreased ability to perform physical training.  He 
described his non-radiating neck pain as 4/10 and denied 
being prescribed any periods of bed rest.  He experienced 
daily flare-ups when this neck pain reached 8/10 and these 
flare-ups lasted approximately ten seconds.  His condition 
affected his concentration and had lead to decreased 
productivity.  Physical examination revealed mild spasms and 
tenderness in the paravertebral muscles.  Sensation was 
intact, his deep tendon reflexes were 2+, and his motor was 
noted to be 5/5 with adequate bulk and tone.  Flexion range 
of motion was from zero to 20 degrees with pain, extension 
range of motion was from zero to 10 degrees with pain, 
bilateral flexion range of motion was zero to 20 degrees with 
pain and bilateral rotation range of motion was zero to 
20 degrees with pain.  This range of motion was noted to not 
be additionally limited following repetitive use.  Following 
this examination and a review of the Veteran's claim file, 
diagnoses of grade one retrolisthesis of C5 on C6, 
degenerative joint disease of the cervical spine and minimal 
scoliosis of the cervical spine were made.

The Veteran reported neck pain and decreased range of motion 
in his September 2007 VA general medical examination.  This 
non-radiating pain reportedly occurred all day, every day and 
did not result in numbness or weakness.  The use of an 
assistive device, doctor prescribed bed rest or flare-ups 
were denied.  Physical examination revealed normal cervical 
curvature and was negative for tenderness or spasms.  
Bilateral bending range of motion was from zero to 
40 degrees, extension range of motion was from zero to 
50 degrees with pain, flexion range of motion was from zero 
to 40 degrees with pain, right rotation range of motion was 
from zero to 50 degrees and left rotation range of motion was 
from zero to 70 degrees.  There was no diminution on 
repetitive testing.  Sensation was noted to be normal and 
motor sensation was noted to be 5/5.  Following this 
examination and a review of the Veteran's claim file, an 
impression of cervical degenerative joint disease was made.

An addendum to this September 2007 examination report 
indicated that the range of motion testing was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.

Prior to August 13, 2006, the Veteran's cervical spine 
disability was manifested by subjective complaints of pain 
without limitation of motion.  The May 2003 VA orthopedic 
examiner noted tenderness along the paraspinal musculature 
and that mild degenerative changes were noted on cervical x-
ray.  The Board finds a 10 percent disability evaluation is 
warranted under DC 5010, as there is no compensable 
limitation of cervical motion and cervical spine degenerative 
changes were noted on x-ray, but the Veteran has described 
painful motion, which entitles him to the minimum compensable 
evaluation.  See 38 C.F.R. § 4.59 (2009) (intent of Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as entitled to minimum compensable 
evaluation for the joint).  A higher disability evaluation is 
not warranted as there is no competent medical evidence of 
moderate cervical spine limitation of motion, loss of lateral 
spine motion, or abnormal spinal contours.  38 C.F.R. 
§ 4.71a, DC 5290 (2003); 38 C.F.R. § 4.71a, DCs 5010, 5237 
(2009).

Subsequent to August 14, 2007, the Veteran's cervical spine 
disability has been manifested by subjective reports of pain 
and cervical spine limitation of motion.  Mild spasms and 
tenderness were observed on occasion.  The evidentiary record 
is negative for competent medical evidence that the Veteran's 
cervical spine range of motion was limited to 15 degrees or 
less or that he experiences favorable ankylosis of the entire 
cervical spine.  A disability evaluation in excess of 
20 percent is therefore not warranted.  DC 5237 (2009).

In considering the holding in DeLuca, 8 Vet. App. 202, the 
evidence of record demonstrates that the Veteran has reported 
cervical spine pain.  In the May 2003 examination report, 
motor testing was 5/5, and the examiner stated there were no 
functional deficits.  In the Board's opinion, even when the 
Veteran's subjective complaints of pain , are considered, the 
objective functional impairment associated with his pain 
cannot be characterized as moderate.  Finally, the new 
criteria specifically provide that the rating criteria are 
controlling whether with or without pain, stiffness, or 
spinal aching.

Thus, whether the Board applies the old or the new criteria 
during the appeal period, the preponderance of the evidence 
is against an initial evaluation in excess of 10 percent 
prior to August 13, 2006, and against an initial evaluation 
in excess of 20 percent as of August 14, 2007, for 
degenerative joint disease of the cervical spine.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, supra.  There is no section that provides a basis 
upon which to assign a higher disability evaluation.

Hemorrhoids

The Veteran is currently assigned a noncompensable initial 
rating for his hemorrhoids.  A noncompensable rating is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent rating is warranted where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  To warrant a 20 percent rating, there must be 
evidence of hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 
7336.

A January 2003 VA general medical examination reflected the 
Veteran's reports of suffering from hemorrhoids and bleeding 
every morning.  Physical examination was negative for masses 
or anal tags.

A February 2003 VA digestive disorders examination reflected 
the Veteran's reports of suffering from hemorrhoids for the 
last 15 years and bleeding five to six times per day.  He 
reported using castor oil to soften his stools and denied 
wearing a diaper.  Physical examination revealed hemorrhoids 
at the three and four o'clock position and was negative for 
fissures and ulcerations.  Following this examination, a 
diagnosis of internal hemorrhoids was made.

During his April 2005 hearing, the Veteran testified that he 
had been using mineral oil to soften his stools for at the 
last two years.  He experienced blood on his toilet paper a 
couple of times per week and had daily pain due to the 
hemorrhoids.

A October 2005 VA primary care treatment note shows the 
Veteran reported that his hemorrhoids intermittently flared 
up.  No additional pharmacotherapy was recommended.

An October 2006 VA examination reflected the Veteran's 
reports of pain, which increased when sitting, and rectal 
bleeding.  Thrombosis, surgery, fecal leakage or involuntary 
loss of bowel movements were denied.  Good sphincter control, 
occasional monthly bleeding and near daily pain were 
reported.  He treated his condition using mineral oil, 
increased consumption of fruits and vegetables, and increased 
intake of water.  Physical examination revealed skin tags at 
six o'clock, and digital rectal examination revealed multiple 
internal indurations when palpated.  There was tenderness on 
palpitation.  Examination was negative for fissures, external 
thrombosed hemorrhoids, signs of anemia or occult blood.  
Following this examination and a review of the Veteran's 
claims file, a diagnosis of internal hemorrhoids was made.

The Veteran reported using Tucks pads suppositories for 
comfort in an October 2007 VA treatment note.

A compensable disability evaluation requires large or 
thrombotic hemorrhoids with excessive redundant tissue and 
frequent recurrences.  The evidentiary record suggests that 
the Veteran's hemorrhoids have resulted in occasional 
bleeding and pain, but there is no evidence of large or 
thrombotic hemorrhoids or excessive redundant tissue.  
Consequently, an initial compensable rating for the Veteran's 
hemorrhoids is not warranted.  38 C.F.R. § 4.114, DC 7336.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, supra.  There is no section that provides a basis 
upon which to assign a higher disability evaluation.

Bilateral Pes Planus

The Veteran's bilateral pes planus has been rated by analogy 
under DC 5276-5279 as 10 percent disability.  A 10 percent 
rating is warranted if the disorder is moderate, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 30 percent rating 
(20 percent if unilateral) is warranted if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.   A 50 percent rating (30 percent if unilateral) 
is warranted for acquired flat foot when the disability is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, and not 
improved by orthopedic shoes or appliances.   38 C.F.R. § 
4.71a, DC 5276.

A moderate foot injury warrants a 20 percent evaluation while 
a severe foot injury warrants a 30 percent evaluation. Actual 
loss of use of the foot warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, DC 5284.

A May 2003 VA orthopedic examination reflected the Veteran's 
reports of difficulties with his feet for a number of years, 
and that he experienced foot pain when wearing a boot.  This 
pain had increased in the past, particularly when running.  
Physical examination revealed a supple, flaccid deformity 
with arthritis noticeable when his feet were off the floor.  
Flat foot type stance was noted when the Veteran's foot was 
on the floor.  His flexor tibial tendons were not tender on 
palpation, and his ability to easily engage in a single leg 
stance suggested that these tendons were intact and without 
pathology.  Following this examination, an assessment of a 
supple flat foot deformity was made.  Accompanying foot x-
rays revealed a negative right foot study and mild 
degenerative changes involving the first metatarsophalangeal 
joint in a left foot study.

An October 2003 private podiatry treatment note reflected the 
Veteran's complaints of bilateral plantar heel pain when he 
got up in the morning, as well as after long periods of rest.  
Activity aggravated these symptoms.  The use of heel padding 
provided some relief from these symptoms.  Physical 
examination revealed bilateral pain with pressure on the 
plantar medial tubercle and the longitudinal arch was mildly 
symptomatic with pressure.  The ranges of motion of the foot 
and ankle joints were smooth and not painful.  x-rays 
revealed no spurring or fractures.  Following this 
examination, assessment of bilateral plantar fasciitis and 
asymptomatic bilateral hallux valgus were made.  Custom 
orthotics were ordered for the Veteran.  In March 2004, the 
Veteran underwent a left heel pain injection.

During his April 2005 hearing, the Veteran testified that his 
feet were very painful and that they began to bother him a 
great deal in the last year of his service.  His pain 
impacted his ability to run during physical training.  He 
stated he wore orthopedic inserts and had been given 
injections but still experienced a lot of pain in his feet.  
He also had bunions on his feet.  He was unable to stand very 
long due to his painful feet.

The Veteran reported plantar heel and arch pain primarily at 
night in a June 2006 VA podiatry treatment note.  Light 
touch, vibratory sensation, and skin were noted to be intact 
bilaterally.  Foot range of motion was noted to be smooth and 
painless.  His Achilles tendon, posterior heel and plantar 
heel were noted to be asymptomatic.  The podiatrist noted 
that a new custom orthotic would be ordered due to wear on 
the old one.

A November 2006 VA podiatry treatment note reflected the 
Veteran's reports of plantar heel and arch pain, worse in his 
left foot than the right foot.  Physical examination revealed 
a pronated foot type with a valgus heel, decreased arch 
height and abducted forefoot.  There was no edema, erythema 
or increase in temperature on examination.  Skin and light 
touch were intact bilaterally.  An assessment of bilateral 
plantar fascilits, with left worse than the right, was made.

A September 2007 VA general medical examination reflected the 
Veteran's reports that he was unable to walk more than 15 
minutes due to the condition of his feet.  He used custom 
orthotics with some relief and took Ibuprofen as needed with 
occasional relief.  Physical examination revealed bilateral 
calluses on the tip of his toes, 2+ pulses bilaterally, some 
tenderness to palpation in the mid arch bilaterally and his 
Achilles tract midline bilaterally.  Examination was negative 
for pedal edema.  An accompanying foot x-ray revealed 
bilateral pes planus.  Following this examination and a 
review of the Veteran's claim file, impression of bilateral 
pes planus, "right first bunion" and left first toe bunion 
were made.

A February 2008 VA podiatry examination reflected the 
Veteran's reports of difficulties running due to his foot 
condition and worsened foot symptoms while on active duty.  
He reported bilateral daily foot pain that was equal in both 
feet.  He wore custom orthopedic inserts with questionable 
benefit.  He had eliminated running and minimizes walking 
while working due to his foot pain.  He reported flare-ups 
that were activity related and characterized by increased 
pain and lessened ability to walk.  Physical examination was 
negative for corns, calluses or edema.  A severe degree of 
bilateral pes planus with normal, non-tender alignment of the 
Achilles tendons were noted.  Tenderness over the distal 
metatarsal area and the anterior aspect of his heels were 
noted.  There appeared to be no pain on motion or restricted 
motion.  His feet were noted to be externally rotated from 10 
to 15 degrees with a moderate degree of inversion when 
walking, and a bilateral hallux valgus deformity of 
20 degrees with prominent bunions were also noted.  Following 
this examination, diagnoses of pes planus with bilateral 
hallux valgus deformity, plantar fasciitis and degenerative 
joint disease of both feet were made.

The competent medical evidence of record establishes that the 
Veteran's bilateral pes planus us manifested by daily pain, 
bilateral pronation, abducted forefeet and use the orthotics 
with occasional relief throughout the course of this appeal.  
Callosities were noted on occasion.  A disability evaluation 
of 30 percent for bilateral severe flatfeet is therefore 
warranted.  As the evidentiary record is negative for marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement or severe spasms of the 
Achillis tendon, a pronounced disability evaluation is not 
warranted for any period during the course of this appeal.  
DC 5276. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, supra.  There is no section that provides a basis 
upon which to assign a higher disability evaluation.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).   The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 
22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell, supra.  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

As detailed above, the Veteran's hemorrhoids manifested by 
pain and occasional bleeding.  His bilateral pes planus is 
manifested by daily pain, pronation and abduction.  His 
cervical spine disability is manifested by daily pain, 
degenerative arthritic changes and limitation to his range of 
motion after August 2007.  In addition, there were no 
reported hospitalizations for any of these conditions.  The 
rating criteria contemplate these impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

There were no contentions or reports that the service 
connected disabilities rendered him unemployable during the 
course of this appeal.  The evidentiary record suggests that 
the Veteran was gainfully employed and was recalled to active 
duty service on at least two occasions throughout the appeal 
period.  Accordingly, further consideration of entitlement to 
TDIU is not warranted.

The Board has resolved all reasonable doubt, when applicable, 
in favor of the Veteran in reaching these determinations.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 10 percent disability evaluation for 
degenerative joint disease of the cervical spine prior to 
August 13, 2006, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 
20 percent for degenerative joint disease of the cervical 
spine condition after August 41, 2007, is denied.

Entitlement to a compensable disability evaluation for 
hemorrhoids is denied.

Entitlement to a 30 percent disability evaluation for 
bilateral pes planus is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


